Case 3:18-cr-04683-GPC Document 189 Filed 06/23/20 PageID.1965 Page 1 of 3




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                       CASE NO. 3:18-cr-04683-GPC
12               Plaintiff,                        ACKNOWLEDGMENT OF NEXT
                                                   COURT DATE
13        vs.
                                                   Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
15 ABDUL QAYYUM, AND PETR
   PACAS
16         Defendants.
17
18        DEFENDANT PETR PACAS, by and through undersigned counsel, hereby
19 files his acknowledgment of next court date, Thursday, July 16, 2020 at 2:00 p.m. in
20 the above-captioned matter.
21 DATED: June 23, 2020                 Gary S. Lincenberg
                                        Naeun Rim
22
                                        Bird, Marella, Boxer, Wolpert, Nessim,
23                                      Drooks, Lincenberg & Rhow, P.C.
24
25
                                        By:         /s/ Naeun Rim
26
                                                          Naeun Rim
27                                            Attorneys for Defendant Petr Pacas
28

                                               1                     Case No. 3:18-cr-04683-GPC
                              ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 189 Filed 06/23/20 PageID.1966 Page 2 of 3




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                     CASE NO. 3:18-cr-04683-GPC
12               Plaintiff,                      ACKNOWLEDGMENT OF NEXT
                                                 COURT DATE
13        vs.
                                                 Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
15 ABDUL QAYYUM, AND PETR
   PACAS
16         Defendants.
17
18        I, Petr Pacas, hereby acknowledge the next court date in the above-captioned
19 matter is scheduled on Thursday, July 16, 2020 at 2:00 p.m. I hereby promise to
20 appear before the Honorable Court on that date and at that time without further
21 notice.
22
23 Date: ______________                    __________________________________
24                                                   PETR PACAS

25
26
27
28

                                             2                     Case No. 3:18-cr-04683-GPC
                              ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 189 Filed 06/23/20 PageID.1967 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendant certifies that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                   Randy S. Grossman
14                                 Assistant U.S. Attorney
15                               randy.grossman@usdoj.gov
16
17 DATED: June 23, 2020                  Gary S. Lincenberg
                                         Naeun Rim
18
                                         Bird, Marella, Boxer, Wolpert, Nessim,
19                                       Drooks, Lincenberg & Rhow, P.C.
20
21
                                         By:         /s/ Naeun Rim
22
                                                           Naeun Rim
23                                             Attorneys for Defendant Petr Pacas
24
25
26
27
28

                                                3                    Case No. 3:18-cr-04683-GPC
                            ACKNOWLEDGMENT OF NEXT COURT DATE
